Title: To Alexander Hamilton from Nathaniel Appleton, 17 November 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, November 17, 1790. “Your circular Letter 1st Novr. is recd. I have put my signature to all the Certificates which I have issued. I have had no applicants as non-subscribers if any persons should apply I shall observe your directions respecting Indents & Old Continental emissions. I had no Idea that a State could be a subscriber towards the assumed Debt but only be entitled to draw Interest upon any sum that the subscription of Individuals might fall short of the sum assumed by the Act of Congress. I have always written on the marginal Checks the Number of the Certificate, Name, occupation, Town, the sums issued, & the date of the issue.…”
